Title: To Thomas Jefferson from Israel Smith, 12 July 1807
From: Smith, Israel
To: Jefferson, Thomas


                        
                            Sir,
                            Jefferson Cayuga County—State of New–York July 12th. 1807.
                        
                        In the News–Papers which came by yesterdays Mail I was astonished to find an Article which stated, that a
                            Bill of Indictment for High Treason, and also for a Misdemeanor, had been found against me by the Grand Jury attending the
                            U. States District-Court lately held at Richmond; Presuming Sir, that my return from the Westward, is unknown to
                            Government, I have thought proper to inform you of it without delay; in order that the unnecessary trouble, and expence,
                            of sending for me, may be saved.
                        I also write by this days Mail to the Distt. Attorney of the U. States, for the Distt. of Virgina.
                            requesting information as to the time when it will be necessary for me to attend to answer to the charges contained in the
                            Indictment; feeling a perfect confidence, that I shall then have it
                            in my power, completely to remove any suspicion which now rests on my
                            character.
                  I am Sir very respectfully. Your Obt. hum. Servt.
                        
                        
                            
                                Isr. Smith.
                        
                    